


Exhibit 10.32

 

AGILENT TECHNOLOGIES, INC.

2009 STOCK PLAN

STOCK OPTION AWARD AGREEMENT FOR NON-U.S. EMPLOYEES

 

THIS AGREEMENT, dated as of the date of grant (the “Grant Date”) indicated in
your account maintained by the company providing administrative services in
connection with the Plan (as defined below) (the “External Administrator”),
between Agilent Technologies, Inc., a Delaware corporation (the “Company”), and
you as an individual who has been granted a stock option pursuant to the Agilent
Technologies, Inc. 2009 Stock Plan (the “Awardee”) is entered into as follows:

 

WITNESSETH:

 

WHEREAS, the Company has established the Agilent Technologies, Inc. 2009 Stock
Plan, (the “Plan”), and a description of the terms and conditions of the Plan is
set forth in the U.S. Plan prospectus (the “Prospectus”).  A copy of the
Prospectus is available at http://stockoptions.corporate.agilent.com and also on
your External Administrator website.  A copy of the Plan document can be viewed
at http://stockoptions.corporate.agilent.com and will also be made available
upon request; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) or its authorized delegate(s) determined that the Awardee
shall be granted an option under the Plan as hereinafter set forth;

 

NOW THEREFORE, the parties hereby agree that the Company grants the Awardee an
option (“Option”) to purchase the number of shares of the Company’s $0.01 par
value voting Common Stock indicated in the Awardee’s External Administrator
account subject to the terms and conditions set forth herein and in the Plan.

 

1.                    Governing Document.  This Option is granted under and
pursuant to the Plan and is subject to each and all of the provisions thereof. 
In the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan shall prevail.  Capitalized terms used and not otherwise defined herein are
used with the same meanings as in the Plan.

 

2.                    Option Price.  The Option price shall be equal to the Fair
Market Value (as defined in the Plan document) of the underlying shares on the
Grant Date, unless otherwise required by local law as noted on the Appendix. The
Option price for this grant is indicated in the Awardee’s External Administrator
account.

 

3.                    Non-Transferability of Option.  This Option is not
transferable by the Awardee except by will or the laws of descent and
distribution. During the Awardee’s lifetime, only the Awardee can exercise this
Option.  This Option may not be transferred, assigned, pledged or hypothecated
by the Awardee during his or her lifetime, whether by operation of law or
otherwise, and is not subject to execution, attachment or similar process.

 

4.                    Vesting.  So long as the Awardee retains status as an
Awardee Eligible to Vest as such term is defined in the Plan, this Option will
vest in whole or in part, in accordance with the following vesting schedule: 25%
per year for 4 years.

 

1

--------------------------------------------------------------------------------


 

An Awardee loses status as an Awardee Eligible to Vest when certain events
occur, including but not limited to, termination of employment with the Company
or transfer of employment from the Company.  If an individual ceases to be an
Awardee Eligible to Vest, other than as a result of circumstances described in
Sections 4(a), (b) and (c) below, the Awardee’s unvested Option shall terminate
immediately.  If, for any reason, the Awardee does not exercise his or her
vested Option within the appropriate exercise period set forth in Section 7
below, the Option shall automatically terminate, and the underlying shares
covered by such Option shall revert to the Plan.

 

(a)          Disability or Retirement of Awardee.  If the Awardee ceases to be
an Awardee Eligible to Vest as a result of the Awardee’s total and permanent
disability or retirement due to age, in accordance with the Company’s or its
Subsidiary’s retirement policy, all unvested Options shall immediately vest.

 

(b)         Death of Awardee.  If the Awardee dies while an Employee, all
unvested Options shall immediately vest.

 

(c)          Voluntary Severance Incentive Program.  If the Awardee ceases to be
an Awardee Eligible to Vest as a result of participation in the Company’s or its
Subsidiary’s voluntary severance incentive program approved by the Board or
Executive Committee, any unvested Option and/or SAR shall immediately vest.

 

5.                    Term of the Option.  This Option will expire ten
(10) years from the Grant Date, unless sooner terminated, forfeited, or canceled
in accordance with the provisions of the Plan.  This means that the Option must
be exercised, if at all, on or before the expiration date.  This expiration date
is indicated in the Awardee’s External Administrator account.  The Awardee is
responsible for keeping track of this date and will not receive any prior
notification of the expiration date from the Company.

 

6.                    Exercise of the Option.  Options may be exercised in any
manner permitted by the External Administrator, and will be subject to such
administrator’s fees and procedures.  The Company reserves the right to limit
availability of certain methods of exercise as it deems necessary, including
those limitations set forth in the Appendix to this Award Agreement.

 

7.                    Termination of Employment.  Any unvested portion of the
Option shall be terminated immediately when the Awardee ceases to be an Awardee
Eligible to Vest, unless the Awardee ceases to be an Awardee Eligible to Vest
due to the Awardee’s death, total and permanent disability, retirement or
participation in the Company’s Workforce Management Program.  Except as the
Committee may otherwise determine, termination of the Awardee’s employment or
service for any reason shall occur on the date such Awardee ceases to perform
services for the Company or any Affiliate without regard to whether such Awardee
continues thereafter to receive any compensatory payments therefrom or is paid
salary thereby in lieu of notice of termination or, with respect to a member of
the Board who is not also an employee of the Company or any Subsidiary, the date
such Awardee is no longer a member of the Board.

 

All rights of the Awardee in this Option, to the extent that it has vested but
has not been exercised, shall terminate on the earlier of the expiration date or
three (3) months after the Awardee loses status as an Awardee Eligible to Vest,
except where the Awardee loses such status because of death, retirement or
permanent and total disability. In the event of the Awardee’s death, his or her
legal representative or designated beneficiary shall have the right to exercise
the Awardee’s right under this Option.  The representative or designee must
exercise the Option before the earlier of the expiration date or one (1) year
after the death of the Awardee, and shall be bound by the

 

2

--------------------------------------------------------------------------------


 

provisions of the Plan.  In case of retirement or permanent and total
disability, the Awardee retains rights in this Option until the earlier of the
expiration date or three (3) years from the date thereof.

 

Notwithstanding any provision in the Plan to the contrary, if an Awardee
terminates employment due to death, total and permanent disability, due to
retirement in accordance with the Company’s local retirement policy or due to
participation in the Company’s Workforce Management Program, the Option shall
vest in full.

 

In the event of a Change of Control of the Company (as defined in
Section 18(c) of the Plan or any successor), the Option shall vest in full
immediately prior to the closing of the transaction.  The foregoing shall not
apply where the Option is assumed, converted or replaced in full by the
successor corporation or a parent or subsidiary of the successor; provided,
however, that in the event of a Change of Control in which one or more of the
successor or a parent or subsidiary of the successor has issued publicly traded
equity securities, the assumption, conversion, replacement or continuation shall
be made by an entity with publicly traded securities and shall provide that the
holders of such assumed, converted, replaced or continued stock options shall be
able to acquire such publicly traded securities.

 

8.                    Restrictions on Sale of Shares of Common Stock.  The
Company shall not be obligated to issue any shares of Common Stock pursuant to
this Option unless the shares of Common Stock are at that time effectively
registered or exempt from registration under the U.S. Securities Act of 1933, as
amended, and, as applicable, local laws.

 

9.                    Responsibility for Taxes.  Regardless of any action the
Company or the Awardee’s employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax or other tax-related withholding
(the “Tax-Related Items”), the Awardee acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Awardee is and remains the
Awardee’s responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting or
exercise of the Option, the subsequent sale of shares of Common Stock acquired
pursuant to such exercise and the receipt of any dividends; and (2) do not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate the Awardee’s liability for Tax-Related Items.

 

Prior to the relevant taxable event, the Awardee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items withholding obligations of the Company and/or the Employer. 
In this regard, the Awardee authorizes the Company and/or the Employer, at their
sole discretion to satisfy the obligations with regard to all applicable
Tax-Related Items legally payable by one or a combination of the following:
(1) withholding from the Awardee’s wages or other cash compensation paid to the
Awardee by the Company and/or the Employer; (2) withholding from proceeds of the
sale of shares of Common Stock acquired upon exercise of the Option;
(3) arranging for the sale of shares of Common Stock acquired upon exercise of
the Option (on the Awardee’s behalf and at the Awardee’s discretion pursuant to
this authorization); or (4) withholding in shares of Common Stock, provided that
the Company only withholds the amount of shares of Common Stock necessary to
satisfy the minimum withholding amount.  If the obligation for the Awardee’s
Tax-Related Items is satisfied by withholding a number of shares of Common Stock
as described herein, the Awardee is deemed to have been issued the full number
of shares of Common Stock subject to the Option, notwithstanding that a number
of the shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of this Option.

 

3

--------------------------------------------------------------------------------


 

Finally, the Awardee will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Awardee’s participation in the Plan or the Awardee’s purchase
of shares of Common Stock that cannot be satisfied by the means previously
described.  The Company may refuse to honor the exercise and refuse to deliver
the shares of Common Stock if the Awardee fails to comply with his or her
obligations in connection with the Tax-Related Items as described in this
section.

 

10.              Adjustment.  The number of shares of Common Stock subject to
this Option and the Option price of such shares may be adjusted by the Company
from time to time pursuant to the Plan.

 

11.              Nature of the Option.  By accepting the grant of this Option,
the Awardee acknowledges and agrees that:

 

(i)                          the Plan is established voluntarily by the Company,
it is discretionary in nature and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Award Agreement;

 

(ii)                       the grant of an option is a one-time benefit which
does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options, even if options have been granted
repeatedly in the past;

 

(iii)                    all determinations with respect to any future option
grants, including, but not limited to, the times when options shall be granted,
the maximum number of shares subject to each option and the option price, will
be at the sole discretion of the Company;

 

(iv)                   participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Awardee’s employment relationship at any time;

 

(v)                      participating in the Plan is voluntary;

 

(vi)                   the Option is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which is outside the scope of the Awardee’s
employment contract, if any;

 

(vii)                the Option and the shares of Common Stock acquired under
the Plan are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or welfare or retirement benefits or similar payments, and in no event
should be considered as compensation for, or relating in any way to, past
services to the Company or the Employer;

 

(viii)             in the event the Awardee is not an employee of the Company,
the Option will not be interpreted to form an employment contract or
relationship with the Company, the Employer or any Subsidiary or Affiliate;

 

(ix)                     the future value of the underlying shares of Common
Stock is unknown and cannot be predicted with certainty;

 

(x)                        if the underlying shares of Common Stock do not
increase in value, the Option will have no value;

 

(xi)                     if the Awardee exercises the Option and acquires shares
of Common Stock, the value of those shares of Common Stock acquired may increase
or decrease in value, even below the Option price;

 

4

--------------------------------------------------------------------------------


 

(xii)                  in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from termination of the
Option or diminution in value of the Option or shares of Common Stock acquired
under the Option resulting from termination of the Awardee’s employment by the
Company or the Employer and the Awardee irrevocably releases the Company and the
Employer from any such claim that may arise;

 

(xiii)               the vesting of any Option ceases upon termination of
employment with the Company or transfer of employment from the Company, or other
cessation of eligibility to vest for any reason, except as may otherwise be
explicitly provided in the Plan document or this Award Agreement;

 

(xiv)              the Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding the Awardee’s
participation in the Plan, the exercise of the Option or the purchase or sale of
shares of Common Stock under the Plan;

 

(xv)                 the Awardee is advised to consult with personal tax, legal
and financial advisors regarding participation in the Plan before taking any
action related to the Plan; and

 

(xvi)              the Awardee acknowledges that this Award Agreement is between
the Awardee and the Company, and that the Employer is not a party to this Award
Agreement.

 

12.            Data Privacy.  The Awardee explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Awardee’s personal data as described in this document by and among, as
applicable, the Company, the Employer and the External Administrator for the
exclusive purpose of implementing, administering and managing the Awardee’s
participation in the Plan.

 

The Awardee hereby understands that the Company and the Employer hold certain
personal information about the Awardee, including, but not limited to, the
Awardee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Awardee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).  The Awardee hereby
understands that Data may be transferred to any third parties (including the
External Administrator) assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the Awardee’s
country or elsewhere, such as outside the European Economic Area, and that the
recipient’s country may have different data privacy laws and protections than
the Awardee’s country.  All such transfers of Data will be in accordance with
the Company’s Privacy Policies and Guidelines.  The Awardee hereby understands
that the Awardee may request a list with the names and addresses of any
potential recipients of the Data by contacting the Awardee’s local human
resources representative.  The Awardee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Awardee’s participation
in the Plan, including any requisite transfer of such Data as may be required to
a broker or other third party with whom the Awardee may elect to deposit any
Common Stock acquired upon exercise of the Option.  The Awardee hereby
understands that the Awardee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Awardee’s local human resources
representative.  The Awardee hereby understands, however, that refusing or
withdrawing the Awardee’s consent may affect the Awardee’s ability to
participate in the Plan.  For more information on the consequences of the

 

5

--------------------------------------------------------------------------------


 

Awardee’s refusal to consent or withdrawal of consent, the Awardee understands
that he or she may contact his or her human resources representative responsible
for the Awardee’s country at the local or regional level.

 

13.              No Rights Until Issuance.  The Awardee shall have no rights
hereunder as a shareholder with respect to any shares subject to this Option
until the date that shares of Common Stock are issued to the Awardee upon
exercise of the Option.

 

14.              Recoupment.  This Option is subject to the terms of the Agilent
Technologies Executive Compensation Recoupment Policy in the form approved by
the Committee as the date of grant (the “Policy”), if and to the extent that the
Policy by its terms applies to the Option and the Awardee; and the terms of the
Policy as of the date of grant are incorporated by reference herein and made a
part hereof.

 

15.              Administrative Procedures.  The Awardee agrees to follow the
administrative procedures that may be established by the Company and/or the
External Administrator for participation in the Plan which may include a
requirement that the shares issued upon vesting be held by the External
Administrator until the Awardee disposes of such shares.  The Awardee further
agrees that the Company may determine the actual method of withholding for
Tax-Related Items as described in Section 9 above.

 

16.              Entire Agreement; Amendment.  The Plan is incorporated herein
by reference.  The Plan and this Award Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Awardee
with respect to the subject matter hereof, and may not be modified adversely to
the Awardee’s interest except by means of a writing signed by the Company and
the Awardee.  Otherwise, this Option may be amended as provided in the Plan.

 

17.              Governing Law and Venue.  This Award Agreement is governed by
and construed according to the internal substantive laws, but not the choice of
law rules, of the State of Delaware as provided in the Plan.  Any proceeding
arising out of or relating to this Award Agreement or the Plan may be brought
only in the state or federal courts located in the Northern District of
California where this grant is made and/or to be performed, and the parties to
this Award Agreement consent to the exclusive jurisdiction of such courts.

 

18.              Binding Agreement; Interpretation.  By accepting the grant of
this Option evidenced hereby, the Awardee and the Company agree that this Option
is granted under and governed by the terms and conditions of the Plan and this
Award Agreement.  The Awardee has reviewed the Prospectus and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to accepting the Option and fully understands all provisions of
the Prospectus and Award Agreement.  The Awardee agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Award Agreement.

 

19.              Language.  The Awardee acknowledges that he or she may be
executing part or all of the Award Agreement in English and agrees to be bound
accordingly.  If the Awardee has received this or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 

20.              Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the Option granted under (and
participation in) the Plan or future awards that may be granted under the Plan
by electronic means or to request the Awardee’s consent to participate in

 

6

--------------------------------------------------------------------------------


 

the Plan by electronic means.  The Awardee hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

21.              Severability.  The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

22.              Acceptance and Rejection.  This Award Agreement is one of the
documents governing this Option, which the Awardee must accept or reject online
through the External Administrator’s website.  In certain countries, the Awardee
must also sign and return an executed Award Agreement to the Company’s
Shareholder Records department, in addition to the online acceptance.

 

23.              Appendix.  Notwithstanding any provision herein, the Awardee’s
participation in the Plan shall be subject to any special terms and conditions
as set forth in the Appendix for the Awardee’s country of residence, if any. 
The Appendix constitutes part of this Award Agreement.

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

By

/s/ William P. Sullivan

 

William P. Sullivan

 

President and Chief Executive Officer

 

 

 

By

/s/ D. Craig Nordlund

 

D. Craig Nordlund

 

Senior Vice President, General Counsel and Secretary

 

 

Accepted and agreed as to the foregoing:

 

 

 

AWARDEE

 

 

 

 

 

Signature

 

 

 

 

 

Print Name

 

 

 

 

 

Date Employee Number

 

 

 

As of December 2007, a hard-copy signature is required in the following
countries and must be returned to Agilent’s Shareholder Records Department, fax
number (408) 345-8237:  Brazil, Germany, India, Israel, Italy, Japan, Malaysia,
Mexico, the Netherlands, Singapore, Spain, and Switzerland.  France must use a
country-specific award agreement.

 

7

--------------------------------------------------------------------------------


 

Please fax all 5 pages of this Agreement (not the Appendix) to Shareholder
Records, fax number: (408) 345-8237.

 

PRINT AND KEEP A COPY FOR YOUR RECORDS

 

THE ATTACHED APPENDIX IS A PART OF THIS AGREEMENT

 

8

--------------------------------------------------------------------------------


 

APPENDIX

 

ADDITIONAL TERMS AND CONDITIONS OF THE

AGILENT TECHNOLOGIES, INC. 2009 STOCK PLAN

STOCK OPTION AWARD AGREEMENT

FOR NON U.S.-EMPLOYEES

 

This Appendix includes additional terms and conditions that govern the Option
granted to the Awardee under the Plan if the Awardee resides in one of the
countries listed herein.  Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the Award Agreement.

 

This Appendix also includes information regarding exchange controls and certain
other issues of which the Awardee should be aware with respect to the Awardee’s
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of
November 2007.  Such laws are often complex and change frequently.  As a result,
the Company strongly recommends that the Awardee not rely on the information in
this Appendix as the only source of information relating to the consequences of
the Awardee’s participation in the Plan because the information may be out of
date at the time that the Awardee exercises the Option or sell shares of Common
Stock acquired under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to the Awardee’s particular situation, and the Company is not in a
position to assure the Awardee of a particular result.  Accordingly, the Awardee
is advised to seek appropriate professional advice as to how the relevant laws
in the Awardee’s country may apply to his or her situation.

 

Finally, if the Awardee is a citizen or resident of a country other than the one
in which the Awardee is currently working, the information contained herein may
not be applicable to the Awardee.

 

BELGIUM

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

Vesting.  Notwithstanding the vesting schedule set forth in the Award Agreement,
the Option will vest in whole or in part in accordance with the following
schedule:  25% per year for 4 years.

 

Tax Considerations.  A copy of the Grant Notification, Acceptance Form and
Belgian Tax Undertaking Agreement in addition to this Award Agreement are
available at http://stockoptions.corporate.agilent.com.  The Awardee should
consult his or her personal tax advisor with respect to completing the
additional forms.  The Awardee acknowledges that he or she must sign and return
this Award Agreement and the additional forms in order for such documents to be
effective.  The Awardee may choose to accept the Option within 60 days of the
date of the offer or after 60 days of the date of the offer.  This choice will
affect the tax treatment of the offer as explained in the Belgian Grant
documents.

 

The Awardee is required to report any taxable income attributable to the Option
on his or her annual tax return.  In addition, the Awardee is required to report
any bank accounts opened and maintained

 

9

--------------------------------------------------------------------------------


 

outside Belgium on his or her annual tax return.

 

BRAZIL

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

Exchange Control Information.  The Awardee is advised to consult his or her
personal legal advisor to determine the exchange control requirements applicable
to the Awardee’s particular circumstances.  It is solely the Awardee’s
responsibility to comply with these requirements.

 

CHINA

 

Cashless Exercise Restriction.  Notwithstanding anything to the contrary in the
Award Agreement or the Prospectus, due to legal restrictions in China, the cash
exercise method is not available in China.  This Option may only be exercised
using the full cashless method such that all shares of Common Stock subject to
the exercised Option will be sold immediately upon exercise and the proceeds of
sale, less the Option price, any Tax-Related Items and any broker’s fees or
commissions, will be remitted to the Awardee in cash only in accordance with any
applicable exchange control laws and regulations and following the procedures
established by the External Administrator.  The Company reserves the right to
provide the Awardee with additional methods of exercise depending on the
development of local law.

 

Exchange Control Restriction.  The Awardee understands and agrees that, due to
exchange control laws in China, the Awardee may be required to immediately
repatriate the proceeds from the cashless exercise to China.  The Awardee
further understands that such repatriation of the proceeds may need to be
effected through a special exchange control account established by the Company
or a Subsidiary or Affiliate and the Awardee hereby consents and agrees that the
proceeds from the cashless exercise may be transferred to such special account
prior to being delivered to the Awardee.

 

DENMARK

 

Additional Documents.  A copy of the Employer Statement has also been provided
to the Awardee in addition to this Award Agreement.

 

Exchange Control and Tax Information.  Awardee may hold shares of Common Stock
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
with either a Danish bank or with an approved foreign broker or bank.  If the
shares of Common Stock are held with a foreign broker or bank, the Awardee is
required to inform the Danish Tax Administration about the safety-deposit
account.  For this purpose, the Awardee must file a Form V (Erklaering V) with
the Danish Tax Administration.  Both the Awardee and the External Administrator
or bank must sign the Form V.  By signing the Form V, the broker or bank
undertakes an obligation, without further request each year, to forward
information to the Danish Tax Administration concerning the shares in the
account.  By signing the Form V, the Awardee authorizes the Danish Tax
Administration to examine the account.

 

10

--------------------------------------------------------------------------------


 

In addition, if the Awardee opens a brokerage account (or a deposit account with
a U.S. bank), the brokerage account (or bank account, as applicable) will be
treated as a deposit account because cash can be held in the account. 
Therefore, the Awardee must also file a Form K (Erklaering K) with the Danish
Tax Administration.  Both the Awardee and the External Administrator must sign
the Form K.  By signing the Form K, the External Administrator undertakes an
obligation, without further request each year, to forward information to the
Danish Tax Administration concerning the content of the deposit account.  By
signing the Form K, the Awardee authorizes the Danish Tax Administration to
examine the account.

 

If the Awardee uses the cashless method of exercise, the Awardee is not required
to file a Form V because the Awardee will not hold any shares of Common Stock. 
However, if the Awardee opens a deposit account with a foreign broker or bank to
hold the cash proceeds, the Awardee are required to file a Form K as described
above.

 

FRANCE

 

See the specific Agilent Award Agreement for France.

 

GERMANY

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank (“Deutsche Bundesbank”).  If the
Awardee uses a German bank to transfer a cross-border payment in excess of
€12,500 in connection with the purchase or sale of shares of Common Stock
acquired under the Plan, the bank will make the report for the Awardee.  In
addition, the Awardee must report any receivables or payables or debts in
foreign currency exceeding an amount of €5,000,000 on a monthly basis.

 

INDIA

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

Exercise Restriction.  Notwithstanding anything to the contrary in the Award
Agreement, due to legal restrictions in India, the Awardee will not be permitted
to pay the Option price by the cashless sell-to-cover method of exercise such
that a certain number of shares of Common Stock subject to the exercised Option
are sold immediately upon exercise and the proceeds of the sale remitted to the
Company to cover the aggregate Option price, any Tax-Related Items and any
broker’s fees or commissions and following the procedures established by the
External Administrator.  The Company reserves the right to provide the Awardee
with this method of payment depending on the development of local law.

 

11

--------------------------------------------------------------------------------

 

Fringe Benefit Tax.  By accepting the grant of the Option and participating in
the Plan, the Awardee consents and agrees to assume any and all liability for
fringe benefit tax that may be payable by the Company and/or the Employer in
connection with the Option.  The Awardee further understands that the grant of
the Option and participation in the Plan is contingent upon the Awardee’s
agreement to assume liability for fringe benefit tax payable on the Option.

 

Further, by accepting the grant of the Option and participating in the Plan, the
Awardee agrees that the Company and/or the Employer may collect the fringe
benefit tax from the Awardee by any of the means set forth in the Responsibility
for Taxes section of the Award Agreement or any other reasonable method
established by the Company.  The Awardee also agrees to execute any other
consents or elections required to accomplish the foregoing, promptly upon
request by the Company.

 

Exchange Control Restriction.  The Awardee understands that the Awardee must
repatriate any proceeds from the sale of shares of Common Stock acquired under
the Plan and any dividends received in relation to the shares of Common Stock to
India and convert the proceeds into local currency within 90 days of receipt. 
The Awardee must obtain a foreign inward remittance certificate (“FIRC”) from
the bank where the Awardee deposits the foreign currency and maintain the FIRC
as evidence of the repatriation of funds in the event the Reserve Bank of India
or the Employer requests proof of repatriation.

 

ISRAEL

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

Shares must be Held with the External Administrator

 

The Company has designated a third-party to provide administrative services in
connection with the Plan (the “External Administrator”).  Pursuant to its
authority under the Plan, the Company will require that the Awardee hold any
shares issued to Awardee in connection with the exercise of the Option with the
External Administrator until such time as the Awardee sells the shares.  Until
the Awardee decides to sell the shares issued to pursuant to the exercise of the
Option, the Awardee cannot transfer the shares to an account with another broker
or request that shares certificates be issued to the Awardee.

 

ITALY

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

Cashless Exercise Restriction.  Notwithstanding anything to the contrary in the
Award Agreement or the Prospectus, due to legal restrictions in Italy, the cash
exercise method is not available in Italy.  This Option may only be exercised
using the full cashless method such that all shares of Common Stock subject to
the exercised Option will be sold immediately upon exercise and the proceeds of
sale, less the Option price, any Tax-Related Items and any broker’s fees or
commissions, will be remitted to the Awardee in cash only in accordance with any
applicable exchange control laws and regulations and following the procedures
established by the External Administrator.  The Company reserves the right

 

12

--------------------------------------------------------------------------------


 

to provide the Awardee with additional methods of exercise depending on the
development of local law.

 

Data Privacy.  This provision supplements the Data Privacy section of the Award
Agreement:

 

The Awardee hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of the Awardee’s personal
data as described in this section of this Appendix by and among, as applicable,
the Employer, the Company and any Subsidiary or Affiliate for the exclusive
purpose of implementing, administering and managing the Awardee’s participation
in the Plan.

 

The Awardee understands that the Employer, the Company and any Subsidiary or
Affiliate hold certain personal information about the Awardee, including, but
not limited to, the Awardee’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any shares of Common Stock or directorships held in the Company or any
Subsidiary or Affiliate, details of all Options or any other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Awardee’s favor, for the exclusive purpose of implementing,
managing and administering the Plan (“Data”).

 

The Awardee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Awardee’s denial to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Awardee’s ability to participate in the Plan. 
The Controller of personal data processing is Agilent Technologies, Inc., with
registered offices at 5301 Stevens Creek Boulevard, Santa Clara, California
95051, United States of America, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is Agilent Technologies Italia S.p.A,,
with registered offices at Centro Direzionale di Villa Fiorita, Via Piero
Gobetti, 2/c, 20063 Cernusco s/N, Milano Italia.

 

The Awardee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan.  The Awardee further understands that
the Company and/or any Subsidiary or Affiliate will transfer Data among
themselves as necessary for the purpose of implementing, administering and
managing the Awardee’s participation in the Plan, and that the Company and/or
any Subsidiary or Affiliate may each further transfer Data to third parties
assisting the Company in the implementation, administration and management of
the Plan, including any requisite transfer of Data to a broker or other third
party with whom the Awardee may elect to deposit any shares of Common Stock
acquired under the Plan.  Such recipients may receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and managing the Awardee’s participation in the Plan.  The Awardee
understands that these recipients may be located in or outside the European
Economic Area, such as in the United States or elsewhere.  Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete Data as soon
as it has accomplished all the necessary legal obligations connected with the
management and administration of the Plan.

 

The Awardee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

 

13

--------------------------------------------------------------------------------


 

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Awardee’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan.  The Awardee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Awardee has the right to, including but not limited to,
access, delete, update, correct or stop, for legitimate reason, the Data
processing.  Furthermore, the Awardee is aware that Data will not be used for
direct marketing purposes.  In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Awardee’s human
resources representative in Italy.

 

Plan Document Acknowledgment.  In accepting the grant of the Option, the Awardee
acknowledges that he or she has received a copy of the Plan and the Award
Agreement and has reviewed the Plan and the Award Agreement, including this
Appendix, in their entirety and fully understands and accepts all provisions of
the Plan and the Award Agreement, including this Appendix .

 

The Awardee further acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement:
Non-Transferability of Option, Nature of the Option; Responsibility for Taxes;
Entire Agreement; Amendment; Governing Law and Venue; Binding Agreement;
Interpretation; Language; Electronic Delivery and the Data Privacy section
included in this Appendix.

 

Exchange Control Information.  The Awardee is required to report in his or her
annual tax return:  (a) any transfers of cash or shares of Common Stock to or
from Italy exceeding €10,000 or the equivalent amount in U.S. dollars; and
(b) any foreign investments or investments (including proceeds from the sale of
shares of Common Stock acquired under the Plan) held outside of Italy exceeding
€10,000 or the equivalent amount in U.S. dollars, if the investment may give
rise to income in Italy.  The Awardee is exempt from the formalities in (a) if
the investments are made through an authorized broker resident in Italy, as the
broker will comply with the reporting obligation on the Awardee’s behalf.

 

JAPAN

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

MALAYSIA

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

Director Notification Requirement.  If the Awardee is a director of a Malaysian
Subsidiary or Affiliate of the Company, the Awardee is subject to certain
notification requirements under the Malaysian Companies Act, 1965.  Among these
requirements is an obligation to notify the Malaysian Subsidiary or Affiliate in
writing when the Awardee receives an interest (e.g., Options, shares of Common
Stock) in the Company or any related companies.  In addition, the Awardee must
notify the Malaysian Subsidiary or Affiliate when the Awardee sells shares of
Common Stock in the Company or any related company (including when the Awardee
sells shares of Common Stock acquired under the

 

14

--------------------------------------------------------------------------------


 

Plan).  These notifications must be made within fourteen days of acquiring or
disposing of any interest in the Company or any related company.

 

Exchange Control Information.  The Awardee is advised to consult his or her
personal legal advisor to determine the exchange control requirements applicable
to the Awardee’s particular circumstances.  It is solely the Awardee’s
responsibility to comply with these requirements.

 

MEXICO

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

Labor Law Policy and Acknowledgment.  In accepting the grant of the Option, the
Awardee expressly recognizes that Agilent Technologies, Inc., with registered
offices at 5301 Stevens Creek Boulevard, Santa Clara, California 95051, United
States of America, is solely responsible for the administration of the Plan and
that the Awardee’s participation in the Plan and acquisition of shares of Common
Stock do not constitute an employment relationship between the Awardee and
Agilent Technologies, Inc. since the Awardee is participating in the Plan on a
wholly commercial basis and the Awardee’s sole employer is Agilent Technologies
Mexico, S. de R.L. de C.V., Blvd. Adolfo Lopez Mateos, No. 2009, 2nd Floor
Colonia Los Alpes, Delegacion Alvario Obregón, Mexico D.F. 01010
(“Agilent-Mexico”).  Based on the foregoing, the Awardee expressly recognizes
that the Plan and the benefits that the Awardee may derive from participating in
the Plan do not establish any rights between the Awardee and the Employer,
Agilent-Mexico, and do not form part of the employment conditions and/or
benefits provided by Agilent-Mexico and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Awardee’s employment.

 

The Awardee further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Agilent
Technologies, Inc.; therefore, Agilent Technologies, Inc. reserves the absolute
right to amend and/or discontinue the Awardee’s participation at any time
without any liability to the Awardee.

 

Finally, the Awardee hereby declares that the Awardee does not reserve to
himself or herself any action or right to bring any claim against Agilent
Technologies, Inc. for any compensation or damages regarding any provision of
the Plan or the benefits derived under the Plan, and the Awardee therefore
grants a full and broad release to Agilent Technologies, Inc., its Affiliates,
branches, representation offices, its shareholders, officers, agents or legal
representatives with respect to any claim that may arise.

 

Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política. 
Aceptando la Opción, el Participante reconoce que Agilent Technologies, Inc. y
sus oficinas registradas en 5301 Stevens Creek Boulevard, Santa Clara,
California 95051, U.S.A., es el único responsable de la administración del Plan
y que la participación del Participante en el mismo y la compra de Acciones no
constituye de ninguna manera una relación laboral entre el Participante y
Agilent Technologies, Inc., toda vez que la participación del Participante en el
Plan deriva únicamente de una relación comercial con Agilent Technologies, Inc.,
reconociendo expresamente que el único empleador del Participante lo es Agilent
Technologies Mexico, S. de R.L. de C.V., Blvd. Adolfo Lopez Mateos, No. 2009,
2nd Floor Colonia Los Alpes, Delegacion Alvario Obregón, Mexico D.F. 01010
(“Agilent-México”).  Derivado de lo anterior, el Participante expresamente
reconoce que el Plan y los beneficios que pudieran derivar del mismo no

 

15

--------------------------------------------------------------------------------


 

establecen ningún derecho entre el Participante y su empleador, Agilent-México,
y no forman parte de las condiciones laborales y/o prestaciones otorgadas por
Agilent-México, y expresamente el Participante reconoce que cualquier
modificación al Plan o la terminación del mismo de manera alguna podrá ser
interpretada como una modificación de los  condiciones de trabajo del
Participante.

 

Asimismo, el Participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de Agilent Technologies, Inc., por lo
tanto, Agilent Technologies, Inc. se reserva el derecho absoluto para modificar
y/o terminar la participación del Participante en cualquier momento, sin ninguna
responsabilidad para el Participante.

 

Finalmente, el Participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de Agilent Technologies, Inc., por
cualquier compensación o daño en relación con cualquier disposición del Plan o
de los beneficios derivados del mismo, y en consecuencia el Participante otorga
un amplio y total finiquito a Agilent Technologies, Inc., sus Entidades
Relacionadas, afiliadas, sucursales, oficinas de representación, sus
accionistas, directores, agentes y representantes legales con respecto a
cualquier demanda que pudiera surgir.

 

NETHERLANDS

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

RUSSIA

 

Shares must be Held with the External Administrator

 

The Company has designated a third-party to provide administrative services in
connection with the Plan (the “External Administrator”).  Pursuant to its
authority under the Plan, the Company will require that the Awardee hold any
shares issued to Awardee in connection with the exercise of the Option with the
External Administrator until such time as the Awardee sells the shares.  Until
the Awardee decides to sell the shares issued to pursuant to the exercise of the
Option, the Awardee cannot transfer the shares to an account with another broker
or request that shares certificates be issued to the Awardee.

 

Exchange Control Information.  If the Awardee remits funds out of Russia to
purchase shares of Common Stock, the funds must be remitted from a foreign
currency account opened in the Awardee’s name at an authorized bank in Russia. 
This requirement does not apply if the Awardee uses a cashless exercise such
that some or all of the shares of Common Stock subject to the exercised Option
will be sold immediately upon exercise and the proceeds of sale remitted to the
Company to cover the aggregate Option price, any Tax-Related Items and any
broker’s fees or commissions because in this case there is no remittance of
funds out of Russia.

 

Regardless of what method of exercise the Awardee uses to purchase the shares of
Common Stock, the Awardee must repatriate to Russia the proceeds from the sale
of shares of Common Stock and any dividends received in relation to the shares
within a reasonably short time of receipt.  The sale

 

16

--------------------------------------------------------------------------------


 

proceeds and dividends (if any) received must be initially credited to the
Awardee through a foreign currency account opened in the Awardee’s name at an
authorized bank in Russia.

 

The Awardee is not permitted to sell shares of Common Stock directly to a
Russian legal entity or resident.

 

Securities Law Information.  The Award Agreement, the Option, the Plan and all
other materials you may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia.  The issuance of
shares of Common Stock under the Plan has not and will not be registered in
Russia and, therefore, the shares of Common Stock described in any Plan
documents may not be offered or placed in public circulation in Russia.

 

In no event will shares of Stock acquired upon exercise of the Option be
delivered to you in Russia; all shares of Stock acquired upon exercise of the
Option will be maintained on your behalf outside of Russia.

 

SINGAPORE

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

Securities Law Information.  The grant of the Option is being made on a private
basis and is, therefore, exempt from registration in Singapore.

 

Director Notification Requirement.  Directors of a Singapore Subsidiary or
Affiliate are subject to certain notification requirements under the Singapore
Companies Act.  Directors must notify the Singapore Subsidiary or Affiliate in
writing of an interest (e.g., Options, shares of Common Stock, etc.) in the
Company or any related companies within two days of (i) its acquisition or
disposal, (ii) any change in a previously disclosed interest (e.g., when the
shares of Common Stock are sold), or (iii) becoming a director.

 

SPAIN

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

Labor Law Acknowledgement.  This provision supplements the Nature of the Option
section of the Award Agreement:

 

In accepting the Option, the Awardee acknowledges that the Awardee consents to
participation in the Plan and has received a copy of the Plan.

 

The Awardee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Options under the Plan to individuals who may be
employees of the Company or its Related Entities throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not bind the Company or any of its Related
Entities.  Consequently, the Awardee understands that the Option is granted on
the assumption and condition

 

17

--------------------------------------------------------------------------------


 

that the Option and any shares of Common Stock acquired upon exercise of the
Option shall not become a part of any employment contract (either with the
Company or any of its Related Entities) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.  In addition, the Awardee understands that this grant would
not be made to the Awardee but for the assumptions and conditions referred to
above; thus, the Awardee acknowledges and freely accepts that should any or all
of the assumptions be mistaken or should any of the conditions not be met for
any reason, then any grant of or right to the Option shall be null and void.

 

Exchange Control Information.  The Awardee must declare the purchase of shares
of Common Stock to the Direccion General de Política Comercial y de Inversiones
Extranjeras (the “DGPCIE”) of the Ministerio de Economia for statistical
purposes.  The Awardee must also declare ownership of any shares of Common Stock
with the Directorate of Foreign Transactions each January while the shares of
Common Stock are owned.  In addition, if the Awardee wishes to import the
ownership title of shares of Common Stock (i.e., Share certificates) into Spain,
the Awardee must declare the importation of such securities to the DGPCIE.

 

When receiving foreign currency payments derived from the ownership of shares of
Common Stock (i.e., dividends or sale proceeds), the Awardee must inform the
financial institution receiving the payment of the basis upon which such payment
is made.  The Awardee will need to provide the institution with the following
information: (i) the Awardee’s name, address, and fiscal identification number;
(ii) the name and corporate domicile of the Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) further information that may be required.

 

SWITZERLAND

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

Term of Option.  This Option will expire ten (10) years and six (6) months from
the Grant Date, unless sooner terminated, forfeited, or canceled in accordance
with the provisions of the Plan.

 

The Awardee is responsible for keeping track of this date and will not receive
any prior notification of the expiration date from the Company.

 

Securities Law Information.  The offer of the Option is considered a private
offering in Switzerland and is therefore not subject to registration in
Switzerland.

 

TAIWAN

 

Exchange Control Information.  The Awardee may acquire and remit foreign
currency (including funds for the purchase of shares of Common Stock and
proceeds from the sale of shares of Common Stock) up to US$5,000,000 per year
without justification.

 

If the transaction amount is TWD500,000 or more in a single transaction, the
Awardee must submit a

 

18

--------------------------------------------------------------------------------


 

Foreign Exchange Transaction Form.  If the transaction amount is US$500,000 or
more in a single transaction, the Awardee must also provide supporting
documentation to the satisfaction of the remitting bank.

 

UNITED KINGDOM

 

Hard Copy Signature Required.  The Awardee acknowledges that he or she must sign
and return this Award Agreement in order to accept the Option.

 

Responsibility for Taxes.  This provision supplements the Responsibility for
Taxes section of the Award Agreement:

 

If payment or withholding of the Tax-Related Items (including the Employer’s
Liability, as defined below) is not made within 90 days of the event giving rise
to the Tax-Related Items (the “Due Date”) or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, the
amount of any uncollected Tax-Related Items will constitute a loan owed by the
Awardee to the Employer, effective on the Due Date.  The Awardee agrees that the
loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in the Responsibility for Taxes section of the Award
Agreement.  Notwithstanding the foregoing, if the Awardee is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), the Awardee will not be
eligible for such a loan to cover the Tax-Related Items.  In the event that the
Awardee is a director or executive officer and the Tax-Related Items are not
collected from or paid by the Awardee by the Due Date, the amount of any
uncollected Tax-Related Items will constitute a benefit to the Awardee on which
additional income tax and national insurance contributions (including the
Employer’s Liability, as defined below) will be payable.  The Awardee will be
responsible for reporting and paying any income tax and national insurance
contributions (including the Employer’s Liability, as defined below) due on this
additional benefit directly to HMRC under the self-assessment regime.

 

Joint Election.  As a condition of the Awardee’s participation in the Plan and
the exercise of the Option, the Awardee agrees to accept any liability for
secondary Class 1 national insurance contributions (the “Employer’s Liability”)
which may be payable by the Company and/or the Employer in connection with the
Option and any event giving rise to Tax-Related Items.  To accomplish the
foregoing, the Awardee agrees to execute a joint election with the Company (the
“Election”), the form of such Election being formally approved by HMRC, and any
other consent or elections required to accomplish the transfer of the Employer’s
Liability to the Awardee.  The Awardee further agrees to execute such other
joint elections as may be required between him or her and any successor to the
Company and/or the Employer.  If the Awardee does not enter into the
Election when the Awardee accepts the Award Agreement, or if the Election is
revoked at any time by HMRC, the Option will cease vesting and become null and
void, and no shares of Common Stock will be acquired under the Plan, without any
liability to the Company, the Employer and/or any Affiliate.  The Awardee
further agrees that the Company and/or the Employer may collect the Employer’s
Liability by any of the means set forth in the Responsibility for Taxes section
of the Award Agreement.

 

19

--------------------------------------------------------------------------------
